As filed with the Securities and Exchange Commission on November 18, 2015 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF1933 GROWLIFE,INC. (Exact name of registrant as specified in its charter) Delaware 90-0821083 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 500 Union Street, Suite 810, Seattle, WA 98101 (800) 977-5255 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Marco Hegyi President GrowLife,Inc. 500 Union Street, Suite810, Seattle, Washington 98101 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Lawrence W. Horwitz, Esq. Christopher L. Tinen, Esq. Horwitz + Armstrong, LLP 26475 Rancho Parkway South Lake Forest, California 92630 (949) 540-6540 Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer Accelerated filer  Non-accelerated filer Smaller reporting Company þ (Do not check if a smaller reporting Company) CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Title of Each Class of Amount to Be Maximum Offering Aggregate Amount of Securities to Be Registered Registered Price Per Share Offering Price (1) Registration Fee (2) Common Stock, par value, $.0001 per share (3) $ $ Total $ $ Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act. Calculated pursuant to Rule 457(o) based on an estimate of the proposed maximum aggregate offering price. Pursuant to Rule 416 under the Securities Act, the shares of common stock registered hereby also include an indeterminate number of additional shares of common stock as may from time to time become issuable by reason of stock splits, stock dividends, recapitalizations or other similar transactions. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILEA FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION8(a), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED NOVEMBER 18, 2015 PROSPECTUS Shares of Common Stock GrowLife, Inc. This prospectus relates to the resale of up to of shares of our common stock that we may issue to TCA Global Credit Master Fund, LP (“TCA”).The shares of common stock offered under this prospectus by the selling stockholder are issuable to TCA pursuant to a Committed Equity Facility between the Company and TCA dated August 6, 2015.We are not selling any securities under this prospectus and will not receive any proceeds from the sale of shares by the selling stockholder. The selling stockholder may sell the shares of common stock described in this prospectus in a number of different ways and at varying prices. We provide more information about how the selling stockholder may sell its shares of common stock in the section titled “Plan of Distribution” on page 23. We will not be paying any underwriting discounts or commissions in this offering. Our common stock trades over-the-counter under the symbol “PHOT.”While we are currently without a market maker,our stock does trade directly between buyers and sellers on the grey sheets. On November 18, 2015, the last reported sale price for our common stock was $0.01 per share. INVESTING IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK. SEE THE SECTION ENTITLED "RISK FACTORS" BEGINNING ON PAGE7 IN THIS PROSPECTUS. YOU SHOULD CAREFULLY CONSIDER THESE RISK FACTORS, AS WELL AS THE INFORMATION CONTAINED IN THIS PROSPECTUS, BEFORE YOU INVEST. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is November 18, 2015. No offers to sell are made, nor are offers sought, to buy these securities in any jurisdiction where the offer or sale is not permitted. TABLE OF CONTENTS Page Prospectus Summary 3 Selected Financial Data 7 Risk Factors 7 Special Note Regarding Forward-Looking Statements 19 Use of Proceeds 20 Price Range of Our Common Stock 20 Capitalization 21 Dilution 21 Selling Stockholder 22 Plan of Distribution 23 Description of Securities to be Registered 25 Legal Matters 28 Experts 28 Interests of Named Experts and Counsel 29 Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Business and Properties 38 Management 50 Executive and Director Compensation 65 Transactions with Related Persons 66 Principal Stockholders 71 Changes and Disagreements with Accountants on Accounting and Financial Disclosure 72 Where You Can Find More Information 73 Index to Financial Statements You should rely only on the information contained in this prospectus and any applicable prospectus supplement. We have not authorized anyone to provide you with different or additional information. If anyone provides you with different or inconsistent information, you should not rely on it. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of securities described in this prospectus. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus or any prospectus supplement, as well as information we have previously filed with the Securities and Exchange Commission, is accurate as of the date on the front of those documents only. Our business, financial condition, results of operations and prospects may have changed since those dates. For investors outside the United States: neither we nor the underwriters have done anything that would permit this offering or possession or distribution of this prospectus or any free writing prospectus we may provide to you in connection with this offering in any jurisdiction where action for that purpose is required, other than in the United States. You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this prospectus and any such free writing prospectus outside of the United States. Unless otherwise indicated, information contained in this prospectus concerning our industry and the markets in which we operate, including our general expectations and market position, market opportunity and market share, is based on information from our own management estimates and research, as well as from industry and general publications and research, surveys and studies conducted by third parties. Management estimates are derived from publicly available information, our knowledge of our industry and assumptions based on such information and knowledge, which we believe to be reasonable. Our management estimates have not been verified by any independent source, and we have not independently verified any third-party information. In addition, assumptions and estimates of our and our industry's future performance are necessarily subject to a high degree of uncertainty and risk due to a variety of factors, including those described in "Risk Factors". These and other factors could cause our future performance to differ materially from our assumptions and estimates. See "Special Note Regarding Forward-Looking Statements". GrowLife, Inc. is our trademark that is used in this prospectus. This prospectus also includes trademarks, tradenames and service marks that are the property of other organizations. Solely for convenience, trademarks and tradenames referred to in this prospectus appear without the ® and ™ symbols, but those references are not intended to indicate, in any way, that we will not assert, to the fullest extent under applicable law, our rights or that the applicable owner will not assert its rights, to these trademarks and tradenames. 2 PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should read this entire prospectus carefully, especially the "Risk Factors" section of this prospectus and our financial statements and the related notes appearing at the end of this prospectus, before making an investment decision. As used in this prospectus, unless the context otherwise requires, references to "we," "us," "our," "our company" and "GrowLife" refer to GrowLife,Inc. and its consolidated subsidiaries. Our Company GrowLife, Inc. (“GrowLife” or the “Company”) is incorporated under the laws of the State of Delaware and is headquartered in Seattle, Washington. We were founded in 2012 with the Closing of the Agreement and Plan of Merger with SGT Merger Corporation. Our goal of becoming the nation’s largest cultivation facility service provider for the production of organics, herbs and greens and plant-based medicines has not changed. Our mission is to best serve more cultivators in the design, build-out, expansion and maintenance of their facilities with products of high quality, exceptional value and competitive price. Through a nationwide network of knowledgeable representatives, regional centers and its e-commerce website, GrowLife provides essential and hard-to-find goods including media (i.e., farming soil), industry-leading hydroponics equipment, organic plant nutrients, and thousands more products to specialty grow operations across the United States. We primarily sell through our wholly owned subsidiary, GrowLife Hydroponics, Inc. In addition to the promotion and sales of GrowLife owned brands, GrowLife companies distribute and sell over 3,000 products through its e-commerce distribution channel, Greners.com, and through our regional retail storefronts. GrowLife and its business units are organized and directed to operate strictly in accordance with all applicable state and federal laws. Overcoming Company Challenges We grew through a series of acquisitions in 2012 and 2013 leading to seven retail stores.In 2013 we expected to grow through the following three key initiatives (i) expanding to 30 retail stores at an expected average annual revenue of $1.25 million with 12 stores in 2014 resulting in sales of $15 million; (ii) educating the investment community of the demand for indoor growing equipment from the cannabis industry; and (iii) engaging a joint venture investor willing to provide financial resources for acquisitions and strategic investments.These three initiatives were expected to help position us as the leading supplier and participating investor to the emerging cannabis industry and were therefore announced and allocated resources with those goals in mind. The retail expansion plan, starting in July 2013, was expected to maintain the pre-acquisition revenue pace of GrowLife Hydroponics’s earlier purchase of Rocky Mountain Hydroponics, LLC, a Colorado limited liability company (“RMC”), and Evergreen Garden Center, LLC, a Maine limited liability company (“EGC”), and generate sales of $5.5 million in 2013.For several reasons, GrowLife Hydroponics achieved 2013 revenue of $4.8 million.In addition, GrowLife Hydroponics opened two more stores in Plaistow, New Hampshire and Peabody, Massachusetts.This seven store expansion across five states exposed three issues with the retail expansion plan: (i) the cost of inventory, integration and ramp up in offsetting revenue was understated; (ii) the laws, policies and resulting customer purchase process across the five states varied greatly and lowered the expected economies of scale; and (iii) the competitive hydroponic supplier market lowered expected operating margins.The lack of financial resources to offset the operating losses from the retail expansion initiative necessitated a change of our plans. An education initiative was formed where we engaged Grass Roots Research and Distribution, Inc., a market research and marketing firm, to study our 2013 plan, the emerging growth of the cannabis industry and estimate the possible financial impact to GrowLife and its valuation.Sets of reports were published and supported with GrowLife press releases to educate the new industry and generate greater awareness of GrowLife.While this initiative proved successful in 2013, we ceased to engage Grass Roots in 2014, after we changed our business strategy. The third investor initiative was formed in November 2013, through the Organic Growth International, LLC (“OGI”), a joint venture, between GrowLife and CANX USA LLC (“CANX”).CANX would provide the financial resources for OGI to facilitate acquisitions and strategic investments.GrowLife issued warrants for 240 million GrowLife shares to CANX and CANX would provide up to $40 million in mutually agreed upon investments, $1 million in a convertible note and a $1.3 million commitment towards the GrowLife Infrastructure Funding & Technology (“GIFT”) program.GrowLife received the $1 million as a convertible note in December 2013, received the $1.3 million commitment but not executed and by January 2014 OGI had Letters of Intent with four investment and acquisition transactions valued at $96 million.Before the deals could close, the SEC put a trading halt on our stock on April 10, 2014, which resulted in the withdrawal of all transactions.The business disruption from the trading halt and the resulting class action and derivative lawsuits ceased further investments with the OGI joint venture. Starting in June 2014 we focused on cost reductions with minimal revenue loss as our focus.The primary reduction in operating costs came from (i) streamlining non-profitable personnel, lowering expenses by replacing the Woodland Hills, California headquarters with that of Seattle, Washington that serves more people at a lower cost; (ii) closing the unprofitable Peabody, Massachusetts, Woodland Hills, California and Plaistow, New Hampshire stores; (iii) relocating the Greners e-commerce operation from Santa Rosa, California to the Boulder, Colorado store until a new Denver facility is set up; (iv) reducing full-time employees from 46 to 8 as of September 30, 2015; and (v) closing the Phototron subsidiary in California.While transition costs were paid out, the repurposing of company resources is expected to reduce our operating expenses and allows for greater market reach and efficiencies. 3 However, the challenges of operating a public company under the strains grey market trading and lawsuits, as well as limited access to investment capital kept the company lean.We also chose to convert about three months of inventory into cash.This reduced our inventory level from $1.8 million to $924,000 and lowered our gross margins to 16.5%.This conscientious decision was made to help us transition through this period. As for our $7.7 million of our general and administrative expenses, there were approximately $3.6 million in non-recurring/non-cash stock expenses, which resulted in net cash expenses at approximately $4.1 million for the year ended December 31, 2014. We remain focused on hiring the best people to expand our direct sales personnel. These personnel are knowledgeable in using the most progressive growing technologies that fit our customer’s needs.Whether they are small-scale local cultivation facilities or large-scale regional cultivators, our customer service team recommends smart medium, cost-effective lighting and ventilation, and the right nutrients that are best suited for the crop objective.Our knowledge layer is strategic for the evolution of the indoor growing industry.Unlike an outdoor superstore, GrowLife serves the specialty cultivation business as indoor crops are designed to deliver multiple grow cycles with greater quality and yield not available in outdoor agriculture.Technologies will be available to provide our customers with a way to further tune their ordering process and crop development using their own experience. Our Corporate Information Our principal executive offices are located at 500 Union Street, Suite 810, Seattle, Washington 98101. Our telephone number is (800) 977-5255. Our principal website address is located at www.growlifeinc.com. The information contained on, or that can be accessed through, our website is not incorporated into and is not a part of this prospectus. We have included our website address in this prospectus solely as an inactive textual reference. COMMITTED EQUITY FINANCING FACILITY WITH TCA On August 6, 2015, we entered into a Committed Equity Facility with TCA, pursuant to which TCA committed to purchase, subject to certain conditions, up to $3 million of our common stock.In connection with the Committed Equity Facility, we entered into a registration rights agreement and related agreements with TCA, all dated August 6, 2015. The Committed Equity Facility entitles us to sell and obligates TCA to purchase, from time to time over a period of up to 12 months from the effective date of the Registration Statement, shares of our common stock for cash consideration up to an aggregate of $3 million, subject to certain conditions and restrictions.The shares of common stock that may be issued to TCA under the Committed Equity Facility will be issued by us pursuant to an exemption from registration under the Securities Act of 1933, as amended (the “Securities Act”).Pursuant to the registration rights agreement, we have filed a registration statement of which this prospectus is a part, covering the possible resale by TCA of any shares that we may issue to TCA under the Committed Equity Facility.Through this prospectus, the selling stockholder may offer to the public for resale shares of our common stock that we may issue to TCA pursuant to the Committed Equity Facility. For a period of no more than 12 months from the effective date of the Registration Statement, we may, from time to time, at our sole discretion, and subject to certain conditions that we must satisfy, draw down funds under the Committed Equity Facility by selling shares of our common stock to TCA. In order to draw down on the Committed Equity Facility, we must provide an advance notice of the dollar amount requested and deliver shares to TCA’s brokerage account equal to the dollar amount of the advance divided by the lowest VWAP of our common stock on the advance notice date (the “Market Price”) multiplied by 200%.On the trading day following the date the shares have been fully delivered to TCA’s brokerage account for trading, TCA will allocate monies into its brokerage account equal to the par value of the shares delivered to them to be held pending TCA’s sale of the shares.TCA will then commence trading the shares for 5 trading days following the date the shares were fully delivered into their brokerage account.During this selling period, TCA will sell the shares into the market to generate the net sale proceeds requested in the Company’s initial advance notice.TCA will not sell shares exceeding the net sales proceeds requested during the selling period.At the end of the selling period, TCA will wire transfer the net sales proceeds to the Company.Any excess shares still held by TCA will then be returned to the Company unless the parties agree to apply them to the next requested advance by the Company. Our ability to require TCA to purchase our common stock is subject to various limitations.The Company cannot request an advance that (i) exceeds 15% of the average daily volume of shares of common stock traded during the 5 trading days immediately preceding the advance notice date, (ii) exceeds the $3 million maximum commitment amount, (iii) causes TCA to exceed the 4.99% beneficial ownership limitation, and (iv) exceed the aggregate offering price or number of shares, as the case may be, available for issuance under the Registration Statement. The issuance of our common stock under the Committed Equity Facility will have no effect on the rights or privileges of existing holders of common stock except that the economic and voting interests of each stockholder will be diluted as a result of any such issuance. Although the number of shares of common stock that stockholders presently own will not decrease, these shares will represent a smaller percentage of our total shares that will be outstanding after any issuances of shares of common stock to TCA. If we draw down amounts under the Committed Equity Facility when our share price is decreasing, we will need to issue more shares to raise the same amount than if our stock price was higher. Such issuances will have a dilutive effect and may further decrease our stock price. 4 In order for TCA to be obligated to buy any shares of our common stock pursuant to a draw down, the following conditions, none of which is in the control of TCA, must be met as of the date we notify TCA of our election to sell shares to TCA pursuant to the Committed Equity Facility, and the date upon which each settlement of the purchase and sale of our common stock occurs with respect to such draw down: ● Each of our representations and warranties in the Committed Equity Facility must be true and correct in all material respects as of the date when made as though made at that time. ● The registration statement, which includes this prospectus, shall have previously become effective and must remain effective. ● We must not have knowledge of any event that could reasonably be expected to have the effect of causing the registration statement applicable to the resale of shares of our common stock by TCA to be suspended or otherwise ineffective. ● We must have obtained all permits and qualifications required by any applicable state for the offer and sale of the Shares, or shall have the availability of exemptions therefrom. The sale and issuance of the Shares shall be legally permitted by all laws and regulations to which the Company is subject. ● We must have performed, satisfied and complied in all material respects with all covenants, agreements and conditions required by the Committed Equity Facility, the registration rights agreement and related agreements to be performed, satisfied or complied with by us. ● Trading in our common stock must not have been suspended by the SEC and trading in securities must not have been suspended or limited. ● No statute, rule, regulation, executive order, decree, ruling or injunction shall have been enacted, entered, promulgated or endorsed by any court or governmental authority of competent jurisdiction that prohibits or directly and adversely affects the Committed Equity Facility, and no proceeding shall have been commenced that management of the Company believes will have a material adverse effect. ● There shall be a sufficient number of authorized but unissued and otherwise unreserved shares of common stock for the issuance of all of the shares issuable pursuant to such advance notice. ● No event shall have occurred which could reasonably be expected to have a material adverse effect ● No event shall have occurred that would have a material adverse effect on the price or trading volume of the Company’s common stock, or TCA’s ability to sell shares in the manner intended by the Committed Equity Facility. There is no guarantee that we will be able to meet the foregoing conditions or any other conditions under the Committed Equity Facility or that we will be able to draw down any portion of the amounts available under the Committed Equity Facility. The foregoing summary of the Committed Equity Facility does not purport to be complete and is qualified by reference to the Committed Equity Facility, the registration rights agreement and related agreements, copies of which have been filed as exhibits to the registration statement of which this prospectus is a part. 5 SUMMARY OF THE OFFERING Securities offered: Up to of shares of our common stock. Common stock outstanding before the offering (1): 902,116,496 shares Use of proceeds We will not receive any of the proceeds from the sale of shares of our common stock by the selling stockholder pursuant to this prospectus. Any sale of shares by us to TCA under the Committed Equity Facility will be made pursuant toan exemption from the registration requirements of the Securities Act. We will use the proceeds from these sales for general working capital purposes,as described in "Use of Proceeds". Risk Factors You should read the "Risk Factors" section starting on page7 of this prospectus for a discussion of factors to consider carefully before deciding to invest in shares of our common stock. Symbol PHOT The number of shares of our common stock outstanding before this offering is based on902,116,496 shares of our common stock outstanding as ofNovember 18, 2015, and excludes: ● 29,070,000 shares of our common stock issuable upon the exercise of stock options outstanding as of November 18, 2015 at a weighted-average exercise price of $0.061 per share; ● 565,000,000 shares of our common stock issuable upon the exercise of warrants outstanding as of November 18, 2015 at a weighted-average exercise price of $0.035 per share. These warrants will expire between November, 2018 and July, 2019; ● 235,575,286 shares of common stock to be issued for the conversion of Convertible Notes Payables with expiration dates between September, 2015 and June, 2016 at conversion prices of $0.007 per share; ● 6,000,000 contingent shares which we may have to issue under a severance agreement; and, ●
